Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Restriction Under 35 U.S.C. 121
The application discloses the following embodiments:
Embodiment 1: Figs. 1.1-1.8, directed to a Combination Beverage Holder And Opener consisting of a main body and sleeve covering the lower portion of the main body.

Embodiment 2: Figs. 2.1-2.8, directed to a Combination Beverage Holder And Opener consisting of a main body without a sleeve covering the lower portion of the main body.

Embodiment 3: Figs. 3.1-3.8, directed to a Combination Beverage Holder And Opener consisting of a main body without a sleeve covering the lower portion of the main body and with the sealing ring depicted in broken lines and not forming a part of the claimed design.

Embodiment 4: 4.1-4.8, directed to a Combination Beverage Holder And Opener consisting of a main body without a sleeve covering the lower portion of the main body and with the sealing ring and lower portion of the main body depicted in broken lines and not forming a part of the claimed design.

Multiple embodiments of a single inventive concept may be included in the same design
application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ
210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute
a single inventive concept and thus may not be included in the same design application. See In
re Platner, 155 USPQ 222 (Comm'r Pat. 1967).

The differences between the Embodiments are as follow:
Embodiment 1 claims a Combination Beverage Holder And Opener consisting of a main body and sleeve covering the lower portion of the main body.

Embodiment 2 claims a Combination Beverage Holder and Opener without a sleeve.
Embodiment 3 claims the beverage holder without a sleeve and without the sealing ring at the top of the beverage holder.

Embodiment 4 only claims a small portion of the upper main body of the beverage holder without a sleeve thus broadening the claim considerably from any of the other embodiments.

Because of the differences identified, the embodiments are considered to either have overall
appearances that are not basically the same, or if they are basically the same, the differences
are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior
art. See MPEP 1503.01(II)(a).

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct Embodiments of the
design.

A reply to this requirement must include an election of a single group for prosecution on the
merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include
election of a single group will be held as nonresponsive. Applicant is also requested to direct
cancellation of all drawing figures and the corresponding descriptions which are directed to the
nonelected groups.

Should the applicant traverse this requirement on the grounds that the groups are not
patentably distinct, applicant should present evidence or identify such evidence now of record
showing the groups to be obvious variations of one another. If the groups are determined not to
be patentably distinct and they remain in this application, any rejection of one group over prior
art will apply equally to all other groups. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd.
App. 1965). No argument asserting patentability based on the differences between the groups
will be considered once the groups have been determined to comprise a single inventive
concept.

In view of the above requirement, action on the merits is deferred pending compliance with the
requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).



Drawing Objection
The drawings are objected to under 37 C.F.R. 1.84(u)(1). The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). In order to conform to Design Application standards for drawings, the applicant must change the numbering of the views from 1.1, 1.2, etc. to 1, 2, 3, etc.

Specification Objection
The numbering of the descriptions found in the Specification: 1.1, 1.2, etc., must be changed to conform to the numbering of the drawings. See Drawing Objection above.

Conclusion
A restriction requirement is in effect. Election is required to avoid abandonment.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the
mailing date of this letter.

The references are cited as pertinent to the claimed design, but no determination as to
patentability has been made pending a response to this restriction requirement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl Dardenne whose telephone number is 571-272-9967. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp, can be reached at 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 13, 2021	 
/D.J.D./

/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913